Case 1:20-cv-03207-ADC Document1 Filed 11/04/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMES HOLLAND, et al.
Plaintiffs, : NOTICE OF REMOVAL FROM
: THE CIRCUIT COURT FOR
V. : BALTIMORE CITY, MD
: Case No.: 24-C-20-004177 OT
DOLGENCORP, LLC,
d/b/a Dollar General Corporation
CIVIL ACTION NO.
Defendant.
PETITION FOR REMOVAL

Pursuant to 28 U.S.C., Section 1441(a), the Defendant, Dolgencorp, LLC, d/b/a Dollar
General Corporation, respectively notices the removal of the above-captioned matter to this
Honorable Court from the Circuit Court for Baltimore City, Maryland, and as grounds therefor states
as follows:

1. On or about October 19, 2020, Defendant, Dolgencorp, LLC, d/b/a Dollar General
Corporation, was served with a Summons and Complaint in an action commenced by the Plaintiffs,
James Holland and Cherrie Holland, in the Circuit Court for Baltimore City, Maryland as Docket
No. 24-C-20-004177 OT. True and correct copies of the Summons and Complaint are attached
hereto as Exhibit A.

2. This Notice of Removal is filed within thirty (30) days of receipt of service by
Defendant, Dolgencorp, LLC, d/b/a Dollar General Corporation, and, therefore, is timely filed
pursuant to 28 U.S.C., Section 1446(b).

3. Pursuant to the Federal Rules of Civil Procedure, the Petitioner filed a written

Answer to Plaintiffs Complaint on or about November 4, 2020. Copies of Defendant’s Answer and

Notice of Removal are attached hereto and incorporated herein by reference as Exhibit B.
Case 1:20-cv-03207-ADC Document1 Filed 11/04/20 Page 2 of 3

4. In their Complaint, Plaintiffs, James Holland and Cherrie Holland, seek judgment
against this Defendant in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) in
compensatory damages, plus interest and costs.

5 At the time of commencement of this action, Plaintiff was and is now a resident of
the Commonwealth of Virginia.

6. At the time of commencement of this action, and at all other times relevant to the
subject proceeding, Defendant Dolgencorp, LLC, d/b/a Dollar General Corporation's principal place
of business is Tennessee, and is incorporated in and/or organized under the laws of the State of
Kentucky.

7. As this is a civil action wherein the amount in controversy exceeds $75,000,
exclusive of interest and costs, this Honorable Court has diversity of jurisdiction over this matter
pursuant to 28 U.S.C., Section 1332.

8. The Petitioner presents and files herewith a check in the amount of $400 for the filing
fee, as required by law.

WHEREFORE, the Defendant, Dolgencorp, LLC, d/b/a Dollar General Corporation,
respectfully requests to remove this action from the Circuit Court for Baltimore City, Maryland to

the United States District Court for the District of Maryland.
Case 1:20-cv-03207-ADC Document1 Filed 11/04/20 Page 3 of 3

Respectfully submitted,

DeCARO, DORAN, SICILIANO,

m7 AGHER & a) G
Yonetle vty Sf

nylifer A King, #17248

Wisi Melford Boulevard, Suite 200
‘Bowie, Maryland 20715
(301) 352-4950
(301) 352-8691 - Fax
jkine(@decarodoran.com
Counsel for Defendant
Dolgencorp, LLC,
d/b/a Dollar General Corporation

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 4th day of November, 2020, a copy of the foregoing
Petition for Removal was electronically filed and served upon:

Michael P. Smith, Esquire
Bekman, Marder, & Adkins, L.L.C.
300 West Pratt Street, Suite 450
Baltimore, Maryland 21201
Counsel for Plaintiff

>

bom, bh A Un Ly J U

Jepifer A/King, #1 724g /

I:\Common\WP\L4VAK\- LITIGATION\Holland v. Dolgencorp\Pleadings\Petition for Removal.wpd
